 



Exhibit 10.4

 

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED

2004 STOCK AWARD AND INCENTIVE PLAN

 

This INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made between
Interpace Diagnostics Group, Inc., a Delaware corporation formerly known as PDI,
Inc. (the “Company”), and First Name Last Name (the “Participant”).

 

WHEREAS, the Company maintains the PDI, Inc. Amended and Restated 2004 Stock
Award and Incentive Plan (the “Plan”) for the benefit of its employees,
non-employee directors, and other persons who provide substantial services to
the Company or its subsidiaries or affiliates; and

 

WHEREAS, the Plan permits the award of Incentive Stock Options to purchase
shares of the Company’s Stock, subject to the terms of the Plan; and

 

WHEREAS, the Company wishes to award the Participant an option to purchase
Number of Shares shares of the Company’s Stock, subject to the restrictions and
on the terms and conditions contained in the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein and intending to be legally bound hereby, the parties agree as follows:

 

1. Award of Option. This Agreement evidences the grant to the Participant of an
option (the “Option”) to purchase Number of Shares shares of the Company’s Stock
(the “Option Shares”), and the Participant was notified of this grant by letter
dated on or about the Effective Date (as defined below). The Option is subject
to the terms set forth herein, and in all respects is subject to the terms and
provisions of the Plan, which terms and provisions are incorporated herein by
this reference. Except as otherwise specified herein or unless the context
herein requires otherwise, the terms defined in the Plan will have the same
meanings herein.

 

2. Nature of the Option. The Option is intended to be an incentive stock option
as described by Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

3. Date of Grant; Term of Option. The Option was granted on Grant Date (the
“Effective Date”) and may not be exercised later than the tenth anniversary of
the Effective Date, subject to earlier termination in accordance with the Plan.

 

4. Option Exercise Price. The per share exercise price of the Option is $Grant
Price (the “Exercise Price”), which was the closing price of the Company’s Stock
on the Effective Date.

 

  

 

 

5. Vesting and Exercise of Option. The Option will become exercisable only in
accordance with the terms and provisions of the Plan and this Agreement, as
follows:

 

Vesting Date   Cumulative Percentage Vested

First Anniversary of Grant Date

Second Anniversary of Grant Date

Third Anniversary of Grant Date

 

33%

66%

100%

 

(a) Accelerated Vesting. Subject to the Participant’s continued service with the
Company, any unvested portion of the Option shall become 100% fully vested and
exercisable upon the occurrence of a Change in Control.

 

(b) Method of Exercise. The Participant may exercise the Option by providing
notice to the Company stating the election to exercise the Option and such other
requirements as are set forth in Section 6 of the Plan.

 

(c) Partial Exercise. The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to a whole number of
Option Shares.

 

(d) Restrictions on Exercise. The Option may not be exercised, and any purported
exercise will be void, if the issuance of the Option Shares upon such exercise
would constitute a violation of any law, regulation or exchange listing
requirement. As a further condition to the exercise of the Option, the Company
may require the Participant to make any representation or warranty as may be
required by or advisable under any applicable law or regulation.

 

6. Termination of Service. If the Participant’s service terminates or is
terminated for any reason prior to any applicable vesting date as provided in
Section 5, the Participant shall retain the right to exercise any vested portion
of the Option until the earlier to occur of ninety (90) days after the date of
such termination of employment, provided that if the Participant’s employment
terminates as a result of death, the representative of the Participant’s estate
shall have one (1) year after the date of such termination of employment to
exercise the Participant’s vested portion of the Option. To the extent that the
Option is not exercisable at the time of such termination, or to the extent the
Option is not exercised within the time specified herein, the Option shall
terminate with no further compensation due to the Participant.

 

7. Non-Transferability of Option. The Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Participant’s lifetime, the Option
is exercisable only by the Participant. Subject to the foregoing and the terms
of the Plan, the terms of the Option will be binding upon the executors,
administrators and heirs of the Participant.

 

8. Tax Consequences. The Company does not represent or warrant that this Option
(or the purchase or sale of the Option Shares subject hereto) will be subject to
particular tax treatment. The Participant acknowledges that he has reviewed with
his own tax advisors the tax treatment of this Option (including the purchase
and sale of any Option Shares acquired subject hereto) and is relying solely on
those advisors in that regard. The Participant understands that he (and not the
Company) will be responsible for his own tax liabilities arising in connection
with this Option. The Company shall withhold taxes according to the requirements
under the applicable laws, rules, and regulations, including withholding taxes
at source.

 

 -2- 

 

 

9. No Rights as Stockholder. The Participant shall not have any rights and
privileges of a stockholder of the Company with respect to the Option, nor shall
the Company have any obligation to issue any dividends or otherwise afford any
rights to which shares of Stock are entitled with respect to the Option.

 

10. Early Disposition of Stock. Subject to the fulfillment by the Participant of
any conditions limiting the disposition of the Option Shares, the Participant
agrees that if the Participant disposes of any Option Shares before the later of
(i) the first anniversary of the date on which the Option Shares are transferred
to the Participant and (ii) the second anniversary of the Effective Date, then
the Participant will notify the Company in writing within 30 days after the date
of such disposition.

 

11. The Plan. The Participant has received a copy of the Plan, has read the Plan
and is familiar with its terms, and hereby accepts the Option subject to the
terms and provisions of the Plan, as amended from time to time. Pursuant to the
Plan, the Committee is authorized to interpret the Plan and to adopt rules and
regulations not inconsistent with the Plan as it deems appropriate. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee with respect to questions arising
under the Plan or this Agreement.

 

12. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof.

 

13. Continuation of Employment or Service. Nothing in the Plan or this Agreement
shall be construed as imposing any obligation on the Company to continue the
Participant’s employment or service and nothing in the Plan or this Agreement
shall confer upon the Participant any right to continue in the employ or service
of the Company or restrict the right of the Company to terminate such employment
or service at any time.

 

14. Amendment. Except as otherwise provided herein or as would otherwise not
have a material adverse effect on the Participant, this Agreement may only be
amended by a writing signed by each of the parties hereto.

 

15. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

16. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

[This space intentionally left blank; signature page follows]



 

 -3- 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each party on the date
indicated below, respectively.

 

  Interpace Diagnostics Group, Inc.           Jack Stover   CEO      
PARTICIPANT       First Name Last Name           Signature

 

   

 

 

